internal_revenue_service number release date index number ----------------- --------------------------------------- --------------------------- -------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-121442-09 date date legend x ---------------------- --------------------------------------------------- state date date date ------ ---------------------- ---------------------- --------------------- trust -------------------------------------------------- ------------------ dear ----------------- this responds to a letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts plr-121442-09 according to the information submitted x was incorporated on date under the laws of state x elected to be treated as an s_corporation effective date on date stock in x was transferred to trust trust did not file a timely electing_small_business_trust esbt election resulting in the termination of x’s s_corporation status x represents that trust has at all times since the transfer of x stock to trust met the requirements of an electing_small_business_trust esbt within the meaning of sec_1361 and that trust has filed its tax returns consistent with being an esbt x represents that it did not intend for its s_corporation_election to terminate and the termination was not motivated by tax_avoidance finally x and its shareholders agree to make any adjustments required by the secretary consistent with the treatment of x as an s_corporation law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 states that an electing_small_business_trust esbt is a permissible shareholder of an s_corporation sec_1361 defines an esbt in part as a_trust if such trust does not have a beneficiary any person other than i an individual ii an estate iii an organization described in paragraph or of sec_170 or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary no interest in such trust was acquired by purchase and an election under this subsection applies to such trust sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation the termination is effective on and after the day of cessation sec_1362 sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consent or b was terminated under sec_1362 or in such ineffectiveness or termination were inadvertent no later than a reasonable period of the secretary determines the circumstances resulting that plr-121442-09 time after discovery of the circumstances resulting in the termination steps were taken - a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that the termination of x s s election constituted an ainadvertent termination within the meaning of ' f further we conclude that pursuant to ' f x will be treated as continuing to be an s_corporation from date and thereafter assuming x s s election is valid and not otherwise terminated under ' d this ruling is contingent upon x and all its shareholders treating x as having been an s_corporation and trust as an esbt for the period beginning date and thereafter within days from the date of this letter the beneficiary of trust must elect to treat trust as an esbt effective date with the appropriate service_center a copy of this letter should be attached to the election if these conditions are not met then this ruling is null and void except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the above-described facts under any other provision of the code including whether x was otherwise a valid s_corporation or whether trust was otherwise a valid esbt this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely faith colson faith colson senior counsel branch office of the associate chief_counsel passthroughs special industries
